Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 5, 2018

                                       No. 04-18-00273-CR

                                   Mark Henry BENAVIDES,
                                          Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR7193
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
           According to our records, appellant is currently represented by attorneys Angela J.
Moore and Liza Ann Rodriguez. On July 5, 2018, appellant filed a motion asking to remove Ms.
Moore and Ms. Rodriguez as counsel and substitute new retained attorneys Paul Belew and
David Singleton. The motion was signed by appellant. After review, we GRANT appellant’s
motion to substitute counsel and ORDER Angela J. Moore and Liza Ann Rodriguez removed as
counsel in this matter. We further ORDER attorneys Paul Belew and David Singleton to be
substituted in as counsel for appellant.

           We order the clerk of this court to serve a copy of this order on the trial court, Angela
J. Moore, Liza Ann Rodriguez, Paul Belew, David Singleton, the district clerk, and all court
reporters.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court